NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MEDTRONIC INC.,
Plain,tiff-Cr0ss Appellant, -
V.
BOSTON SCIENTIFIC CORPORATION
AND GUIDANT CORPORATION,
Defendants,
AND
MIROWSKI FAMILY VENTURES, LLC,
Defendant-Appellant.
2011-1313, -1372
Appeals from the United States District C0urt for the
DiStrict of De1aWare in case n0. 07-CV-O823, Judge Sue L.
R0bins0n.
ON MOTION
ORDER

MEDTRONIC V. BOSTON SCIENTIFIC 2
MirowSki Family Ventures, L.L.C., moves for a 30-day
extension of time, until November 18, 2011 to file its reply
brief.
Up0n consideration there0f,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
 2 8  /s/Ja11 Horba1y
Date J an H0rba1y _
C1erk
cc: Arthur I. Neustadt, ESq. v s c0gR%lFED ms ma
Mamn R. Lu@ck, ESq. ' we FmRAt"&R¢un
821 sep 2 6 2011
JAN|'l0RBALY
CLERI(